F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JAN 27 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 96-2092
                                                (D.C. No. CIV 95-1276-JC/LEG)
    JESUS MANUEL ORTEGA-                                   (D.N.M.)
    SANCHEZ,

                Defendant-Appellant.




                             ORDER AND JUDGMENT *



Before ANDERSON, KELLY, and LUCERO, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner/Appellant Jesus Manuel Ortega-Sanchez appeals the district

court’s order denying his motion to vacate or correct sentence pursuant to 28

U.S.C. § 2255. 1 We have jurisdiction under 28 U.S.C. § 1291, and affirm for

substantially the same reasons stated in the magistrate judge’s findings and

recommendation and adopted by the district court. R. Vol. I at tabs 10, 13.

      AFFIRMED. The mandate shall issue forthwith.



                                                   Entered for the Court



                                                   Paul J. Kelly, Jr.
                                                   Circuit Judge




1
       28 U.S.C. § 2253(c)(1)(B) requires a party appealing the denial of a
§ 2255 motion to obtain a certificate of appealability. This requirement became
effective April 24, 1996, and is not applied retroactively to this § 2255 appeal,
which was filed on April 18, 1996. See United States v. Lopez, 100 F.3d 113,
117 (10th Cir. 1996).

                                        -2-